475 U.S. 1039
106 S. Ct. 1249
89 L. Ed. 2d 357
Eurus Kelly WATERS, petitioner,v.Ralph KEMP, Warden.
No. 85-6010
Supreme Court of the United States
February 24, 1986

The petition for a writ of certiorari to the Supreme Court of Georgia is denied.
Justice BRENNAN, dissenting:


1
Adhering to my view that the death penalty is in all circumstances cruel and unusual punishment prohibited by the Eighth and Fourteenth Amendments, Gregg v. Georgia, 428 U.S. 153, 227, 96 S. Ct. 2909, 2950, 49 L. Ed. 2d 859 (1976), I would grant certiorari and vacate the death sentence in this case.


2
Justice MARSHALL and Justice BLACKMUN would grant the petition for a writ of certiorari, vacate the judgment and remand the case to the Supreme Court of Georgia for further consideration in light of Caldwell v. Mississippi, 472 U.S. 320, 105 S. Ct. 2633, 86 L. Ed. 2d 231 (1985).